      Case 2:20-cv-01347-TLN-DB Document 7 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FITZGERALD DAVIS,                                  No. 2:20-cv-1347 DB P
12                       Plaintiff,
13            v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17           Plaintiff is county jail detainee proceeding pro se with a civil rights lawsuit pursuant to 42

18   U.S.C. § 1983. Plaintiff alleges that the Rio Consumnes Correctional Center is not complying

19   with the Center for Disease Control’s guidelines on COVID-19.

20           By order dated July 17, 2020, the complaint was dismissed with leave to amend for failure

21   to state a claim. (ECF No. 4.) Plaintiff was directed to file an amended complaint within sixty

22   days and warned that failure to do so may result in a recommendation that this action be

23   dismissed. The time to file an amended complaint has expired and plaintiff has not filed an

24   amended complaint, requested additional time to file an amended complaint, updated his address,

25   or otherwise responded to the court’s order. Because plaintiff has failed to do so, the court will

26   recommend that this action be dismissed.

27           Accordingly, the Clerk of the Court is ORDERED to randomly assign this action to a

28   district judge.
                                                        1
       Case 2:20-cv-01347-TLN-DB Document 7 Filed 09/24/20 Page 2 of 2

 1             IT IS HEREBY RECOMMENDED that this action be dismissed. See Local Rule 110;

 2   Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: September 23, 2020

11

12

13

14

15

16

17

18

19

20   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/davi1347.f&rs.dism
21

22

23

24

25

26

27

28
                                                            2
